internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc fip plr-105358-03 date date legend master fund feeder fund advisors state a state b state c dear this responds to your request for rulings dated date submitted by your authorized representative on behalf of the master fund and the feeder fund the rulings requested are as follows the feeder fund will be deemed to own a proportionate share of each asset of the master fund and will be deemed to be entitled to the income of the master fund attributable to its interest for purposes of determining whether it satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 of the internal_revenue_code_of_1986 the master fund will not be a publicly_traded_partnership taxed as a corporation under sec_7704 no gain_or_loss will be recognized by the master fund or feeder fund upon a contribution of property to the master fund by the feeder fund solely in exchange for shares of beneficial_interest in the master fund and the master fund’s assumption_of_liabilities if any plr-105358-03 the feeder fund’s basis in the shares of beneficial_interest received in the master fund will equal the basis of the assets transferred in exchange therefor reduced by the sum of the feeder fund’s liabilities assumed by the master fund or liabilities to which the assets transferred were subject the feeder fund’s holding_period in shares of beneficial_interest received in the master fund will include the period during which the property exchanged was held by the feeder fund provided that the property constitutes a capital_asset as defined in sec_1221 or property described in sec_1231 on the date of the exchange the master fund’s basis in the assets received from the feeder fund will equal the basis of the property in the hands of the feeder fund before the exchange the master fund’s holding_period in the assets received from the feeder fund will include the period during which the feeder fund held the assets facts the master fund is a business_trust established in accordance with the laws of state a the master fund registered with the securities_and_exchange_commission sec as an open-end management company under the investment_company act of u s c 80a-1 et seq the act the feeder fund is organized as a corporation under the laws of state b the feeder fund has elected and qualified to be taxed as a regulated_investment_company ric under part i of subchapter_m since inception and intends to continue to so qualify advisors are the principal investment advisors of the master fund the feeder fund is not charged an investment advisory fee the master fund serves as an investment vehicle for the feeder fund having identical investment objectives the feeder fund will contribute substantially_all its assets which consist of a diversified portfolio of stocks securities and cash to the master fund in exchange for an interest therein the assets of the feeder fund will be managed by the master fund the master fund represents as follows the feeder fund will contribute to the master fund solely assets that will constitute a diversified portfolio of stock and securities as defined in sec_1_351-1 in exchange for an interests therein the master fund will require that any future feeder fund contribute solely cash and or a portfolio of assets that meets the diversification requirements of sec_1_351-1 plr-105358-03 other than certain enumerated holdings disclosed to the internal_revenue_service the taxpayers are not aware of any holdings by the feeder fund that are members of a controlled_group_of_corporations within the meaning of sec_368 the adjusted_basis and the fair_market_value of the assets of the feeder fund to be exchanged for interests in the master fund will equal or exceed the sum of the liabilities to be assumed by the master fund if any plus any liabilities to which the transferred assets are subject the feeder fund will receive shares of beneficial_interest in the master funds approximately equal to the fair_market_value of the assets transferred to the master fund the master fund is organized in a manner so as to enable its classification as a partnership and not to enable investors which are rics to make distributions that would be prohibited by revrul_89_81 1989_1_cb_266 had they invested directly in the securities held by the master fund for purposes of determining its required_distribution under sec_4982 the feeder fund will account for its share of items of income gain loss and deduction of the master fund as they are taken into account by the master fund the master fund will be limited to or fewer members and no partnership grantor_trust or s_corporation described in sec_301_7701-1 will become a holder in the master fund no interests in the master fund are traded on an established_securities_market or issued in a transaction under the act because the interests in the master fund are required to be registered under the act private_placement exception law and analysis ruling_request the feeder fund will be deemed to own a proportionate share of each asset of the master fund and will be deemed to be entitled to the income of the master fund attributable to its interest for purposes of determining whether it satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 sec_851 provides that certain requirements must be satisfied in order for a domestic_corporation to be taxed as a ric sec_851 provides that to qualify as a ric at least percent of a corporation's gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale or other plr-105358-03 disposition of stocks securities foreign_currencies or other income derived with respect to its business of investing in such stocks securities or currencies sec_851 requires that in order to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation's total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of any one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer sec_851 provides that in order to qualify as a ric not more than percent of the value of the corporation's total assets may be invested in the securities other than government securities and the securities of other rics of any one issuer or of two or more issuers that the corporation controls and which are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses sec_852 provides that a ric at least percent of the value as defined in sec_851 of whose total assets at the close of each calendar_quarter consists of obligations described in sec_103 is eligible to pay exempt-interest dividends sec_853 provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and which meets the requirements of sec_852 for the taxable_year may elect to treat its shareholders as if they had paid certain foreign taxes incurred by the ric for purposes of determining a shareholder's foreign_tax_credit under sec_901 sec_854 provides that a dividend other than a capital_gain dividend received from a ric qualifies for the dividends received deduction under sec_243 to the extent so designated by the ric provided that the ric meets the requirements of sec_852 for the taxable_year during which it paid the dividend sec_854 provides that the aggregate amount that may be designated as dividends under sec_854 shall not exceed the aggregate_dividends_received by the ric for the taxable_year sec_854 provides that the term aggregate_dividends_received includes only dividends received from domestic corporations sec_854 provides in part that for purposes of determining an amount to be treated as a dividend eligible for the dividends received deduction under sec_243 a payment to a ric shall not be treated as a dividend unless had it not been a ric it would have been allowed a dividends received deduction under sec_243 with respect to the payment plr-105358-03 sec_702 provides with respect to a partnership that the character of items stated in sec_702 that are included in a partner's_distributive_share shall be determined as if such items were realized directly from the source from which they were realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall include that partner's_distributive_share of the gross_income of the partnership section n of the technical_and_miscellaneous_revenue_act_of_1988 added a sentence to the flush language of sec_851 that states that income derived from a partnership or trust shall be treated as satisfying the percent requirement of sec_851 only to the extent that such income is attributable to items of income of the partnership or trust which would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includable in a partner's_distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess under subchapter_k a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is treated as a separate_entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess h_r rep no 83d cong 2d sess in order for the feeder fund to qualify as a ric under the diversification tests of sec_851 the aggregate approach will have to be applied to the feeder fund's partnership_interest in the master fund as an aggregate the feeder fund will be entitled to take into account its share of the individual items of income and assets of the master fund revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year in question sec_805 required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted bases the issue presented in the ruling was whether for purposes of sec_805 the life_insurance company's interest in the partnership was considered to be an investment in the real_estate held by the partnership an aggregate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other_property for purposes of sec_805 the ruling cites sec_705 and sec_741 both of which generally treat an interest in a plr-105358-03 partnership as an interest in an entity as evidence of an intent in subchapter_k to take the entity approach in questions concerning the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indicate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the holders the flush language of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold partnership interests it would be anomalous to suggest that congress intended that a ric's interest in a partnership be viewed as a direct investment in the partnership's assets for purposes of the sec_851 test but not be viewed as a direct investment in those assets for purposes of the test set out in sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess like rics reits are subject_to restrictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m and are subject_to certain gross_income source tests reits and rics also have similar distribution and holding_period requirements sec_1_856-3 provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if the trust owns a 30-percent capital interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is attributable to the real_property shall be deemed gross plr-105358-03 income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is the shorter thus the regulation adopts the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of assets without the imposition of corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits based on the information and representations submitted we rule that the feeder fund assuming it qualifies as a ric and is a partner in the master fund will be deemed to own a proportionate share of the assets of the master fund and will be deemed to be entitled to the income of the master fund attributable to that share for purposes of determining whether the feeder fund satisfies the requirements of sec_851 sec_851 sec_853 and sec_854 and sec_1_1092_b_-2t for purposes of these sections the interests of the feeder fund in the master fund shall be determined in accordance with the feeder fund's capital interest in the master fund ruling_request the master fund will not be a publicly_traded_partnership taxed as a corporation under sec_7704 sec_7704 provides that a publicly_traded_partnership is treated as a corporation sec_7704 and sec_1_7704-1 provide that for purposes of sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or readily_tradable on a secondary market or the substantial equivalent thereof under sec_1_7704-1 the term established_securities_market includes a national securities exchange registered under section of the securities and exchange act of the act a national securities exchange exempt from registration under the act a foreign securities exchange that satisfies the requirements analogous to the requirements under the act a regional or local exchange and an interdealer quotation system that regularly disseminates firm buy or sell quotations by identified brokers or dealers generally under c interests are traded on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market plr-105358-03 sec_1_7704-1 provides that interests in a partnership are not readily_tradable on a secondary market or the substantial equivalent thereof for purposes of sec_7704 if i all interests in the partnership were issued in a transaction or transactions that was not required to be registered under the act and ii the partnership does not have more than partners at any time during the taxable_year of the partnership sec_1_7704-1 provides that for purposes of sec_1_7704-1 a person owning an interest in a partnership grantor_trust or s_corporation flow-through_entity that owns directly or through other flow-through entities an interest in the partnership is treated as a partner in the partnership only if i substantially_all of the value of the beneficial owner’s interest in the flow-through_entity is attributable to the flow-through entity’s interest direct or indirect in the partnership and ii a principal purpose of the use of the tiered arrangement is to permit the partnership to satisfy the 100-partner limitation of sec_1_7704-1 the master fund has represented that the number of partners in the master fund will be limited to or fewer calculated pursuant to sec_1_7704-1 no interest in the master fund has been or will be issued in a transaction or transactions required to be registered under the act accordingly we rule that the master fund will not be a publicly_traded_partnership within the meaning of sec_7704 ruling_request no gain_or_loss will be recognized by the master fund or a feeder fund upon a contribution of property to the master fund by the feeder fund solely in exchange for shares of beneficial_interest in the master fund and the master fund’s assumption_of_liabilities if any sec_721 provides that no gain_or_loss is recognized to a partnership or any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides however that sec_721 does not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated sec_351 states that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 does not apply to a transfer of property to an investment_company sec_351 sec_1_351-1 states that a transfer to an investment_company will occur when i the transfer results directly or indirectly in diversification of the transferors' interests and ii the transferee is a ric real_estate_investment_trust reit or a plr-105358-03 corporation more than percent of the value of whose assets excluding cash and non-convertible debt obligations from consideration are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1_351-1 provides that a transfer ordinarily results in diversification of the transferors' interests if two or more persons transfer nonidentical assets to a corporation in the exchange it further provides that if a transfer is part of a plan to achieve diversification without recognition of gain such as a plan which contemplates a subsequent transfer however delayed of the corporate assets or of the stock_or_securities received in the earlier exchange to an investment_company in a transaction purporting to qualify for nonrecognition treatment the original transfer will be treated as resulting in diversification sec_1_351-1 provides that i a transfer of stocks and securities will not be treated as resulting in a diversification of the transferors' interests if each transferor transfers a diversified portfolio of stocks and securities and ii a portfolio of stocks and securities is considered to be diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 except that government securities are included in total assets for purposes of the denominator of the and 50-percent tests unless acquired to meet the and percent tests but are not treated as securities of an issuer for purposes of the numerator of the and 50-percent tests a corporation is diversified within the meaning of sec_368 if not more than percent of the value of its total assets is invested in the stock and securities of any one issuer and not more than percent of the value of its total assets is invested in the stock and securities of or fewer issuers based on the applicable law the facts submitted and representations made we rule that the transfers by the feeder fund to the master fund are not transfers of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the master fund was incorporated provided that these are the only transfers to the master fund except for transfers solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1 c i contributions solely of cash and or a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 to the master fund by the feeder funds will not cause any of the transfers described above to be treated as a transfer of property to a partnership ie the master fund that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated ruling_request the feeder fund’s basis in the shares of beneficial_interest received in the master fund will equal the basis of the assets transferred in exchange therefor reduced by the sum of the feeder fund’s liabilities assumed by the master fund or liabilities to which the assets transferred were subject plr-105358-03 sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership shall be the amount of such money and the adjusted_basis of such property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner the feeder fund’s basis in its interest in the master fund received in the transaction will equal the basis of the assets exchanged by the feeder fund for that interest reduced by the sum of the fund’s liabilities assumed by the master fund to which the assets transferred were taken subject ruling_request the feeder fund’s holding_period in shares of beneficial_interest received in the master fund will include the period during which the property exchanged was held by the feeder fund provided that the property constitutes a capital_asset as defined in sec_1221 or property described in sec_1231 on the date of the exchange sec_1223 provides that for purposes of determining the period for which a taxpayer has held property received in an exchange there shall be included the period for which the taxpayer held the property exchanged if under chapter the property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part as the property surrendered in the exchange and the property exchanged was a capital_asset as defined in sec_1221 or property described in sec_1231 sec_1_1223-3 provides that a partner shall not have a divided holding_period in an interest in a partnership unless the partner acquired portions of the partnership_interest in exchange for property transferred at the same time but resulting in different holding periods sec_1_1223-3 provides the general_rule that the portion of a partnership_interest to which a holding_period relates shall be determined by reference to a fraction the numerator of which is the fair_market_value of the portion of the partnership_interest received in the transaction to which the holding_period relates and the denominator of which is the fair_market_value of the entire partnership_interest determined immediately after the transaction the feeder fund’s holding_period in its interest in the master fund received in the transaction will include the period during which the property exchanged was held by the feeder fund provided that such property was a capital_asset or property described in sec_1221 or sec_1231 on the date of the exchange furthermore pursuant to sec_1_1223-3 and b to the extent the feeder fund transfers assets having different holding periods to the master fund the feeder fund will have a divided holding_period in the master fund interests received with each portion determined by reference to a fraction the numerator of which is the fair_market_value of the portion of the partnership_interest received in the transaction to which the holding_period relates plr-105358-03 and the denominator of which is the fair_market_value of the entire partnership_interest determined immediately after the transaction ruling_request the master fund’s basis in the assets received from the feeder fund will equal the basis of the property in the hands of the feeder fund before the exchange sec_723 provides that the basis_of_property contributed to a partnership by a partner shall be the adjusted_basis of such property to the contributing_partner at the time of contribution increased by the amount if any of gain recognized under sec_721 to the contributing_partner at such time the master fund’s basis in the assets received from the feeder fund will equal the basis of such property in the hands of the fund before the exchange ruling_request the master fund’s holding_period in the assets received from the feeder fund will include the period during which the feeder fund held the assets sec_1_723-1 provides that because property contributed to a partnership has the same basis in the hands of the partnership as it had in the hands of the contributing_partner the holding_period of such property for the partnership includes the period during which it was held by the partner see sec_1223 the master fund’s holding_period in assets received from the feeder fund will in each instance include the period during which the feeder fund held such property except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations or on the tax treatment of any conditions existing at the time of or effects resulting from any transaction s that are not specifically covered by the above rulings no opinion is expressed concerning whether the feeder fund qualifies as a ric taxable under subchapter_m part i we express no opinion in ruling three as to whether the transactions described are part of a plan to achieve diversification without recognition of gain under sec_1_351-1 furthermore we express no opinion as to the consequences of other transfers to a master fund either as to whether such other transfers would be transfers to an investment_company or whether such other transfers would when taken together cause those transfers to be considered transfers to an investment_company except for transfers solely of cash and or a diversified portfolio of stocks and securities temporary or final regulations pertaining to one or more of the issues addressed in this ruling letter have not yet been adopted therefore this ruling will be modified or revoked if adopted temporary or final regulations are inconsistent with any conclusions plr-105358-03 in the ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 date however if the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the master fund and feeder fund for every taxable_year in which it participates in the master-feeder_arrangement described in this letter sincerely yours _________________________ patrick e white senior counsel branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
